DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 01 February 2021. As directed by the amendment: Claims 1, 4, 7, 8, 15, and 18 have been amended, no claims have been cancelled, and no claims have been added. Claims 5-7, 13, 14, 19, and 20 were previously withdrawn due to a Restriction Requirement. Thus, Claims 1-4, 8-12, and 15-18 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 8-12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 4, 8, 15, and 18, the claims have been amended to recite “detemin[ing] a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event.”  However, it is unclear as to from a previous atrial event that preceded the ventricular activation event to the ventricular activation event.” Appropriate correction or clarification is required. Claims 2-3, 9-12, and 16-17 are rejected for depending on Claims 1, 4, 8, 15, and 18.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 8, 9, 12, and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhut et al. (US Patent No. 5,683,426, previously cited), in view of Wecke (US Patent No. 5,400,796, previously cited).
Regarding Claims 1 and 15, Greenhut et al. discloses a non-transitory computer-readable medium having instructions stored thereon that, when executed, cause a processing module to perform a method comprising detecting a ventricular activation event from within an atrium (Col. 4, Lines 45-60, Col. 2, Lines 20-45, Claims 1, 2, 12); determining atrial events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20),  determining a length of an interval and time windows between detected events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20); scheduling a time at which to deliver a pacing pulse to the atrium based on the length of the determined intervals between specific events (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20); and delivering the pacing pulse at the scheduled time (Col. 1, Lines 50-67, Col. 3, Lines 1-20, Col. 3, Lines 40-50, Col. 4, Lines 1-20). Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event (limitation unclear, see 35 USC 112 rejection above, interpreted as “detemin[ing] a length of an interval from a previous atrial event that preceded the ventricular activation event to the ventricular activation event”), and scheduling a time at which to deliver a pacing pulse based on the length of the interval . However, Wecke teaches a method comprising detecting a ventricular activation event (Abstract, Col. 3, Lines 28-60, ventricular detector 11, Fig. 1), determining a length of an interval (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11) from the ventricular activation event to a previous atrial event (ventricular event detector 3, Fig. 1, Col. 4, Lines 40-65, Col. 6, Line 64-Col. 7, Line 25, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B) that preceded the ventricular activation event (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11, Abstract, Claim 1, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B), and scheduling a time at which to deliver a pacing pulse based on the length of the interval (controls stimulation delay/timing based on AV event intervals, Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing based on the determined intervals to provide stimulation to the heart due to specific cardiac issues to prevent overstimulation and understimulation, as also taught by Wecke (Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). 
Regarding Claims 2, 3, 16, and 17, Greenhut et al. discloses the method further comprising sensing ventricular electrical activity (ventricular events, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12); and detecting the ventricular activation event by detecting the ventricular electrical activity, wherein the ventricular electrical activity is a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12).  
Regarding Claims 4 and 18,  Greenhut et al. discloses the method further comprising detecting the ventricular activation event by detecting a far-field R-wave (Abstract, Col. 2, Lines 20-50, Col. 5, Lines 5-10, 40-67, Claims 1, 2, 12); determining 
determining a length of an interval and time windows between detected events including the detected FFRW (Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); and scheduling the time at which to deliver the pacing pulse to the atrium based on the length of the determined intervals between specific events, including the detected FFRW (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event (limitation unclear, see 35 USC 112 rejection above, interpreted as “detemin[ing] a length of an interval from a previous atrial event that preceded the ventricular activation event to the ventricular activation event”), and scheduling a time at which to deliver a pacing pulse based on the length of the interval.  However, Wecke teaches a method comprising detecting a ventricular activation event (Abstract, Col. 3, Lines 28-60, ventricular detector 11, Fig. 1), determining a length of an interval (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11) from the ventricular activation event to a previous atrial event (ventricular event detector 3, Fig. 1, Col. 4, Lines 40-65, Col. 6, Line 64-Col. 7, Line 25, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B) that preceded the ventricular activation event (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11, Abstract, Claim 1, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B), and scheduling a time at which to deliver a pacing pulse based on the length of the interval (controls stimulation delay/timing based on AV event intervals, Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing based on the determined intervals to provide stimulation to the heart due to specific cardiac issues to prevent overstimulation and understimulation, as also taught by Wecke (Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). 
Regarding Claims 8 and 9, Greenhut et al. discloses the method further comprising storing a baseline atrioventricular (AV) value that is an expected value of the interval between the ventricular activation event and the previous atrial event during normal AV conduction of the heart (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30), comparing the determined intervals to the baseline AV value (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); and scheduling the time at which to deliver the pacing pulse to the atrium based on the comparison (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event (limitation unclear, see 35 USC 112 rejection above, interpreted as “detemin[ing] a length of an interval from a previous atrial event that preceded the ventricular activation event to the ventricular activation event”), and scheduling a time at which to deliver a pacing pulse based on the length of the interval. However, Wecke teaches a method comprising detecting a ventricular activation event (Abstract, Col. 3, Lines 28-60, ventricular detector 11, Fig. 1), determining a length of an interval (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11) from the ventricular activation event to a previous atrial event (ventricular event detector 3, Fig. 1, Col. 4, Lines 40-65, Col. 6, Line 64-Col. 7, Line 25, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B) that preceded the ventricular activation event (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11, Abstract, Claim 1, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B), and scheduling a time at which to deliver a pacing pulse based on the length of the interval (controls stimulation delay/timing based on AV event intervals, Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing based on the determined intervals to provide stimulation to the heart due to specific cardiac issues to prevent overstimulation and understimulation, as also taught by Wecke (Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). 
Regarding Claim 12, Greenhut et al. discloses the method further comprising: comparing determined intervals to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); identifying intervals as having a normal duration when the determined length of the interval is approximately equal to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30);  identifying intervals as having a long duration when the determined length of the interval is greater than the baseline AV value by a threshold amount (AV block indicators, delayed far-field R-wave, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-60); and scheduling the time at which to deliver the pacing pulse to the atrium based on whether an interval is identified as having the normal duration or the long duration (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  Greenhut et al. does not specifically disclose determining a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event (limitation unclear, see 35 USC 112 rejection above, interpreted as “detemin[ing] a length of an interval from a previous atrial event that preceded the ventricular activation event to the ventricular activation event”), and scheduling a time at which to deliver a pacing pulse based on the length of the interval.  However, Wecke teaches a method comprising detecting a ventricular activation event (Abstract, Col. 3, Lines 28-60, ventricular detector 11, Fig. 1), determining a length of an interval (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11) from the ventricular activation event to a previous atrial event (ventricular event detector 3, Fig. 1, Col. 4, Lines 40-65, Col. 6, Line 64-Col. 7, Line 25, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B) that preceded the ventricular activation event (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11, Abstract, Claim 1, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B), and scheduling a time at which to deliver a pacing pulse based on the length of the interval (controls stimulation delay/timing based on AV event intervals, Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). It would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing based on the determined intervals to provide stimulation to the heart due to specific cardiac issues to prevent overstimulation and understimulation, as also taught by Wecke (Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). 
Claims 10 and 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhut et al. in view of Wecke, further in view of Stoop (US Patent No. 5,144,950, previously cited).
Regarding Claims 10 and 11, Greenhut et al. discloses the method further comprising: comparing the determined intervals to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30); identifying the interval as having a normal duration when the determined intervals are approximately equal to the baseline AV value (typical baseline value 150 ms, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-30);  identifying intervals as having a long duration when the determined intervals are greater than the baseline AV value by a threshold amount (AV block indicators, delayed far-field R-wave, Col. 3, Lines 30-40, Vs, Fig. 2, interval determination in Fig. 5A, Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 4, Lines 5-60); and scheduling the time at which to deliver the pacing pulse to the atrium based on the determined intervals (Col. 1, Lines 53-67, Col. 3, Lines 20-41, Col. 5, Lines 9-31, Col. 3, Lines 4-7, Claims 1 and 4).  However, Greenhut et al. and Wecke in combination do not specifically disclose wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration. Stoop teaches a pacemaker system and method comprising comparing the determined length of the AV interval to the baseline AV value (Abstract, Col. 2, Lines 20-40, Col. 4, Lines 5-14, 46-50), wherein the interval is identified as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount (Col. 4, Lines 9-26),  scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration (Col. 4, Lines 9-67, Abstract, Col. 2, Lines 20-40). It would have been obvious to one having ordinary skill in the art at the time of the invention to identify the interval as having a short duration when the determined length of the interval is less than the baseline AV value by a threshold amount, and scheduling the time at which to deliver the pacing pulse to the atrium based on whether the interval is identified as having a short duration, as taught by Stoop, in the method disclosed by Greenhut et al. and Wecke in combination, in order to diagnose and detect conditions related to a short interval/AV duration, in order to provide optimal treatment for patients exhibiting these cardiac conditions, as also taught by Stoop (Col. 1, Lines 15-30). 
Response to Arguments
The previous Double Patenting rejections as made in the previous Non-Final Rejection Office Action mailed 30 October 2020 have withdrawn due to the Terminal Disclaimers filed 01 February 2021. 
The Applicant’s arguments made in the Response filed 01 February 2021 with respect to the previous 35 USC 102(b) and 103(a) rejections as made in the Non-Final Rejection have been fully considered.
The Applicant argues that neither of previously cited Greenhut et al. (see Pages 7-9 of Response) nor Wecke (see Pages 9-12 of Response) discloses the newly added limitations to Claims 1, 4, 8, 15, and 18 as amended, specifically “detemin[ing] a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event.”  However, as noted above in the 35 USC 112(b)/pre-AIA  second paragraph rejection section, it is unclear as to what time period is being measured, since a time period cannot be retroactively measured “from” a subsequent event “to” a previous event, only the interval/time between the two events can be measured. According to the Specification, this interval is referred to as “A-Vact” and described as “the amount of time between an atrial event and a subsequent ventricular activation event” (Paragraph 0045 of Specification). Therefore, for purposes of examination, this step will be interpreted as  “detemin[ing] a length of an interval from a previous atrial event that preceded the ventricular activation event to the ventricular activation event.”
The Examiner agrees that Greenhut et al. does not disclose determining a length of an interval based on this interpretation of the limitation, therefore, the 35 USC 102(b) rejections have been withdrawn. However, the Examiner maintains that Wecke teaches this feature as described in the 35 USC 103(a) rejections made above. In particular, Wecke teaches a method comprising detecting a ventricular activation event (Abstract, Col. 3, Lines 28-60, ventricular detector 11, Fig. 1), determining a length of an interval (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11) from the ventricular activation event to a previous atrial event (ventricular event detector 3, Fig. 1, Col. 4, Lines 40-65, Col. 6, Line 64-Col. 7, Line 25, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B) that preceded the ventricular activation event (Col. 3, Lines 28-60, Col. 7, Line 43-Col. 8, Line 11, Abstract, Claim 1, see T1, T2, T3, T12, T15, T16, and T5, T7, T8, T11 time intervals of Fig. 3B), and scheduling a time at which to deliver a pacing pulse based on the length of the interval (controls stimulation delay/timing based on AV event intervals, Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). In particular, the Applicant argues (Page 11 of Response, emphasis in original): 
However, this description relates to the interval between consecutive time windows with associated with both atrial pulses and ventricular pulses. This passage does not describe any determination of an interval from a ventricular activation event to a previous atrial event. For example, this passage of Wecke discusses the interval between time windows instead of detected events themselves. As another example, this passage of Wecke describes an interval between windows associated with consecutive ventricular pulses instead of a ventricular activation event to a previous atrial event.

However, the Examiner disagrees with these arguments. Wecke explicitly shows that the intervals between multiple events are determined, including determining the time between a previous atrial event (that preceded the ventricular activation event) to the ventricular activation event. In particular, Wecke discloses generally, “a method and apparatus wherein a first signal, such as from an atrial detector, is emitted upon the detection of an event in the atrium, a second signal is emitted, such as from a ventricular detector, upon the detection of an event in the ventricle, a time window is created with the first signal inside the window, and a comparison is undertaken which compares the second signal to the time window.  A signal identifying the first signal as arising due to atrial depolarization is emitted if the second signal, as a result of the comparison, is determined to be not inside the window” (Col. 3, Lines 28-40). Furthermore, Wecke discloses logic that explicitly determines interval lengths between previous/subsequent atrial and ventricular events, and on the basis of comparison, determines pacing function. The method is described in the flowchart of Fig. 4, and Col. 7, Line 43-Col. 8, Line 11. This can be individually seen in Fig. 3B (reproduced below), which shows the exact time points of both the ventricular events (e.g., T5, T7, T8, T11) and atrial events (e.g. T1, T2, T3, T12, T15, T16), and therefore, the time intervals between them. 

    PNG
    media_image1.png
    599
    425
    media_image1.png
    Greyscale


Since the claims do not explicitly define “a ventricular activation event” and “a atrial event”, the Examiner maintains the detected/determined ventricular and atrial events taught by Wecke read on this limitation. Therefore, the Examiner maintains that it would have been obvious to one having ordinary skill in the art at the time of the invention to determine a length of an interval from the ventricular activation event to a previous atrial event that preceded the ventricular activation event, and schedule a time at which to deliver a pacing pulse to the atrium based on the length of the interval, in order to base the pacing pulse timing based on the determined intervals to provide stimulation to the heart due to specific cardiac issues to prevent overstimulation and understimulation, as also taught by Wecke (Col. 3, Line 60-Col. 4, Line 6, Col. 8, Lines 10-25, Abstract). 
No additional specific arguments were made with respect to the previous 35 USC 103(a) rejections of dependent Claims 2-4, 8-12, and 16-18, nor with respect to the previously cited Stoop reference. Therefore, Claims 1-4, 8-12, and 15-18 remain rejected as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.B./Examiner, Art Unit  3792               

/Eric D. Bertram/Primary Examiner, Art Unit 3792